Exhibit 99.1 SRK Vancouver Suite 2200 – 1066 West Hastings Street Vancouver, BC V6E 3X2 T: +1.604.681.4196 F: +1.604.687.5532 vancouver@srk.com www.srk.com CONSENT OF SRK CONSULTING (CANADA), INC. We hereby consent to the incorporation by reference of any mineralized material and other analyses performed by us in our capacity as an independent consultant to Silver Bull Resources, Inc. (the “Company”), which are set forth in the Company’s Current Report on Form 8-K filed on August 3, 2012, in the Company’s Registration Statements on Form S-3 (333-180143), Form S-3 (333-174816), Form S-3 (333-172789), Form S-3 (333-172868), Form S-8 (333-180142) and Form S-8 (333-171723), or in any prospectuses or amendments or supplements thereto.We also consent to the reference to us under the heading “Experts” in such Registration Statement and any related prospectuses SRK CONSULTING (CANADA), INC. Date: August 3, 2012 /s/Gilles Arseneau Name: Gilles Arseneau Title: Principal Geologist U.S. Offices: Anchorage Denver Elko Fort Collins Reno Tucson Mexico Office: Guadalupe, Zacatecas Canadian Offices: Saskatoon Sudbury Toronto Vancouver Yellowknife Group Offices: Africa Asia Australia Europe North America South America
